J-A34032-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                        Appellant         :
                                          :
            v.                            :
                                          :
STEPHANIE J. SALTER                       :
                                          :
                        Appellee          :     No. 653 MDA 2014


               Appeal from the Order Entered March 17, 2014,
                In the Court of Common Pleas of York County,
              Criminal Division, at No. CP-67-CR-0008129-2013.


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, J., and STABILE, J.

CONCURRING STATEMENT BY SHOGAN, J.:

      I respectfully disagree that the police officer had probable cause to

conduct the traffic stop due to his distance of seventy-five feet from

Appellee’s vehicle at the time he became suspicious that her license plate

lamps were not functioning. The traffic regulation in question requires only

that the lights “make the registration plate visible from distance of 50 feet to

the rear of the vehicle.”   67 Pa. Code § 175.66(k).      However, because I

conclude that the officer had reasonable suspicion to believe that the license

plate lamps were not functioning properly, the traffic stop was proper, and

because I conclude that the officer had probable cause to arrest Appellee for

DUI, I concur in the result reached by the Majority.